19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 1 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 2 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 3 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 4 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 5 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 6 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 7 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 8 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 9 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 10 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 11 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 12 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 13 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 14 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 15 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 16 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 17 of 18
19-22268-rdd   Doc 7   Filed 03/11/19    Entered 03/11/19 10:43:56   Main Document
                                        Pg 18 of 18
